—Motion for reconsideration.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, without costs, and, upon reconsideration, the last sentence on page 3 [slip opinion] of this Court’s memorandum and order decided and entered July 19, 2001 (285 AD2d 872, 873) is amended to read as follows: “To the extent that the State argues, as an alternative basis for affirming, that claimants should be collaterally estopped from raising an FLSA claim based upon their participation in binding arbitration, we conclude that, while the issue decided in the arbitration proceeding between claimants’ union and the State may be relevant to the FLSA claim, the arbitration decision should not be given preclusive effect under the doctrine of collateral estoppel (see, Matter of Valentino v American Airlines, 131 AD2d 6, 9; see also, Matter of Rourke v New York State Dept, of Correctional Servs., 201 AD2d 179, 182).”
Crew III, J. P., Spain, Mugglin, Rose and Lahtinen, JJ., concur.